Citation Nr: 1404546	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to August 1997.  This matter was previously before the Board in February 2010.  The Veteran then appealed the Board's February 2010 denial of an increased rating for a depressive disorder to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision dated in November 2012, the Court affirmed the Board's decision as to the matter of an increased rating for a depressive disorder, but remanded the matter of a TDIU rating for additional action.  

The appeal is being REMANDED to the RO.  VA will notify the appellant if further action on his part is required.


REMAND

In the November 2012 decision, the Court determined that evidence of record with regard to the increased rating for depressive disorder issue also raised the issue of TDIU.  The Court determined that the TDIU issue was part of the claim for the underlying depressive disorder disability.  The Court expressly remanded the case for issuance of a statement of the case on the TDIU issue followed by a 60 day period for the Veteran to perfect an appeal of the TDIU issue by filing a substantive appeal. 

In view of the need to return the case to the RO for issuance of a statement of the case, the Board finds that VA examination is also necessary to fully assist the Veteran with the TDIU issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.    

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the impact of his service-connected disabilities (ulcerative colitis, depression associated with ulcerative colitis, fracture of the left ring finger, anal fistulectomy and hemorrhoids, and eczema) on his ability to engage in substantially gainful employment consistent with his education and experience.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The opinion provider should also comment on the restrictions and limitations due to each service-connected disability.  

3.  In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and opinions in response to the preceding paragraph 2. 

4.  After completion of the above and any further development deemed necessary, the RO should issue a statement of the case to the Veteran and his representative.  The Veteran and his representative should be notified of the 60 day period to file a substantive appeal in order to perfect an appeal on the TDIU issue.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


